
Exhibit 10.1
 

 
AMENDMENT NO. 4 TO CREDIT AGREEMENT
 
This Amendment No. 4 to Credit Agreement dated as of September 26, 2008 (this
“Amendment”) is entered into with reference to the Credit Agreement dated as of
June 27, 2006, as amended by that certain Amendment No. 1 to Credit Agreement
dated as of March 28, 2007, that certain Amendment No. 2 to Credit Agreement
dated as of July 19, 2007, and that certain Amendment No. 3 to Credit Agreement
dated as of March 28, 2008, among The McClatchy Company, as the Borrower, Bank
of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer,
JPMorgan Chase Bank, N.A., as Syndication Agent and the other Lenders party
thereto (as so amended, the “Credit Agreement”).  Capitalized terms used in this
Amendment and not otherwise defined herein are used with the meanings set forth
for those terms in the Credit Agreement.
 
1. Amendments.  The Borrower and the Administrative Agent (acting with the
consent of the Required Lenders) hereby agree to amend the Credit Agreement as
follows:
 
(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions thereto in appropriate alphabetical sequence:
 
““Amendment Date” means September 26, 2008.
 
““Amendment Disclosure Letter” means the Disclosure Letter of the Borrower to
the Administrative Agent and the Lenders dated the Amendment Date.
 
““Available Investment Basket Amount” means $20,000,000 (if the Consolidated
Total Leverage Ratio shall be greater than 5.0 to 1.0), or $40,000,000 (if the
Consolidated Total Leverage Ratio shall be less than or equal to 5.0 to 1.0),
less the cumulative amount used to make Investments constituting acquisitions
under Section 7.10(g), and less the cumulative amount (net of any return of
capital) used to make Investments under Section 7.10(i) and Section
7.10(n).  Where the Available Investment Basket Amount is being determined for
purposes of Section 7.10(g) or Section 7.10(n), the Consolidated Total Leverage
Ratio shall be determined on a pro forma basis with respect to the contemplated
transaction using the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b), except
that Consolidated Indebtedness shall be calculated as of the date of such
Investment, after giving pro forma effect thereto.
 
““Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations in accordance with GAAP).
 
““Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):
 

 
 

--------------------------------------------------------------------------------

 



 
(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;
 
(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;
 
(c)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof; and
 
(d)           investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
Bank of America or any of its Affiliates or financial institutions that have at
least an A1 rating from Moody’s or an A+ rating from S&P, and the portfolios of
which are limited solely to Investments of the character, quality and maturity
described in clauses (a), (b) and (c) of this definition.
 
““Collateral Documents” means, collectively, the Security Agreement, each of the
collateral assignments, Security Agreement Joinders, security agreements, pledge
agreements or other similar agreements delivered to the Administrative Agent
pursuant to Section 6.12, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Lenders.”
 
““Contingent Obligation Amount” means Indebtedness in an amount, not exceeding
$75,000,000 in the aggregate at any time, representing contingent obligations of
one or more Loan Parties under letters of credit issued with respect to the
Borrower’s programs for workers’ compensation and insurance.”
 

 
 

--------------------------------------------------------------------------------

 



 
““Excess Cash Flow” means, for any fiscal year of the Borrower, the excess (if
any) of (a) Consolidated EBITDA for such fiscal year over (b) the sum (for such
fiscal year) of (i) Consolidated Interest Charges actually paid in cash by the
Borrower and its Subsidiaries, (ii) principal repayments, to the extent actually
made, of the Term A Loan pursuant to Section 2.05(b) and Section 2.07(a), (iii)
all income taxes resulting from operations actually paid in cash by the Borrower
and its Subsidiaries, (iv) Capital Expenditures actually made by the Borrower
and its Subsidiaries in such fiscal year, (v) cash paid with respect to
Investments (including acquisitions) permitted under Section 7.10, (vi) cash
paid with respect to Restricted Payments permitted Section 7.09, (vii) the
amount of any mandatory repayment of Indebtedness (other than Indebtedness under
this Agreement) in connection with any Disposition, and (viii) the amount of any
cash payments under retirement plans that is in excess of the amount accrued in
determining Consolidated Net Income.”
 
““Excluded Asset” means any assets Disposed of pursuant to Section 7.03 to the
extent that the Net Cash Proceeds of all Dispositions of such assets in the
fiscal year in which such Disposition occurs shall be less than $5,000,000.”
 
““Excluded Issuance” by any Person means an issuance of shares of capital stock
of (or other ownership or profit interests in) such Person upon the exercise of
warrants, options or other rights for the purchase of such capital stock (or
other ownership or profit interest), including purchases under an employee stock
purchase program.”
 
““FIN 48” means interpretation no. 48, Accounting for Uncertainty in Income
Taxes – an interpretation of FASB Statement No. 109, issued by the Financial
Accounting Standards Board.”
 
““Leveraged Partnership Disposition” has the meaning specified in Section
7.03(vi).”
 
““Non-Guarantor Subsidiary” means (i) any Subsidiary that is a CFC, (ii) any
Subsidiary that is held directly or indirectly by a CFC, or (iii) any Subsidiary
which (x) has assets with a book value of less than $5,000,000 in the aggregate,
or (y) which, on a stand-alone basis, represented an aggregate amount less than
$1,000,000 in the calculation Consolidated EBITDA for the preceding four fiscal
quarters, provided that a Subsidiary may not qualify as a Non-Guarantor
Subsidiary under this clause (iii) if, when taken together with all other
Subsidiaries which do qualify as a Non-Guarantor Subsidiary under this clause
(iii), it would (x) cause the aggregate book value of such Subsidiaries’ assets
to exceed $50,000,000, or (y) represent an aggregate amount greater than
$15,000,000 in the calculation Consolidated EBITDA for the preceding four fiscal
quarters.”
 
““Qualified Bonds” means notes (including convertible notes) issued by the
Borrower that are unsecured and not subject to any Guarantee from any
Subsidiary.”
 

28599965.7 020904 1115P  03177401
   

17530939.13 04262717
 
 

--------------------------------------------------------------------------------

 

““Reinvestment Asset” means any asset of the type described in Sections 7.03(iv)
and 7.03(v) provided that substantially all of the Net Cash Proceeds realized in
connection with the Disposition of such asset shall be reinvested in replacement
assets of the same type within 270 days of the Disposition of the original
asset.”
 
““Security Agreement” means the Security Agreement, dated as of the Amendment
Date, by and among the Borrower, the Administrative Agent and the Guarantors
party thereto.”
 
““Security Agreement Joinder” has the meaning specified in Annex 2 of the
Security Agreement.”
 
““Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.”
 
(b) The definition of the term “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:
 
““Applicable Rate” means, from time to time, the following rates per annum
(expressed in basis points), determined by reference to the statement of
Consolidated Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):
 
                Consolidated Total Leverage Ratio
Commitment Fee
Eurodollar Rate + Letters of Credit
Base Rate
                < 4.50 to 1.00
50.0
200.0
100.0
                > 4.50 to 1.00 but < 5.00 to 1.00
50.0
275.0
175.0
                > 5.00 to 1.00 but < 6.00 to 1.00
50.0
350.0
250.0
                > 6.00 to 1.00
50.0
425.0
325.0


 
 

--------------------------------------------------------------------------------

 



; provided, however, that upon completion of the sale of the Miami Property,
each of the Eurodollar Rates, Letter of Credit margins and Base Rates set forth
above shall be reduced by 25.0 (illustratively, the Base Rate when the
Consolidated Total Leverage Ratio was less than 4.50 to 1.00 would be 75.0).
 
If a Compliance Certificate setting forth the Consolidated Total Leverage Ratio
shall not have been delivered to the Administrative Agent as required by Section
6.02(a), the “Applicable Rate” shall be the highest rate set forth in the
foregoing grid until such Compliance Certificate is so delivered.”
 
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
 
(c) The definition of the term “Consolidated EBITDA” in Section 1.01 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:
 
““Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) the amount of
depreciation and amortization expense deducted in determining such Consolidated
Net Income, (iv) the amount of equity-based compensation expense deducted in
determining such Consolidated Net Income, (v) all non-cash restructuring charges
for such period, (vi) all cash restructuring charges for such period, up to an
aggregate amount of $100,000,000 for all periods (of which $25,408,000 may be
incurred in the first two fiscal quarters of 2008, and the remaining $74,592,000
will be available for incurrence beginning with the third fiscal quarter of
2008) and (vii) other non-recurring or non-cash charges or non-cash losses (as
determined in the reasonable discretion of the Administrative Agent in
consultation with the Borrower) of the Borrower and its Subsidiaries reducing
Consolidated Net Income for such period and minus (b) all non-recurring or
non-cash gains or other non-recurring or non-cash items (as determined in the
reasonable discretion of the Administrative Agent in consultation with the
Borrower) increasing Consolidated Net Income for such period.  Upon the
Disposition of a Business Unit, Consolidated EBITDA for the four fiscal quarter
period during which the Disposition occurred shall be reduced by the
Consolidated EBITDA for such four fiscal quarter period (if positive), or
increased by the Consolidated EBITDA for such four fiscal quarter period (if
negative), directly attributable to the Business Unit that was the subject of
such Disposition using the same methodology as set forth in such Schedule 1.01
(as determined in the reasonable discretion of the Administrative Agent in
consultation with Borrower).
 

 
 

--------------------------------------------------------------------------------

 



 
(d) Clause (c) of the definition of the term “Consolidated Indebtedness” in
Section 1.01 of the Credit Agreement is hereby amended and restated to read in
its entirety as follows: “(c) all obligations arising under letters of credit
(including standby), bankers’ acceptances, bank guaranties, surety bonds and
other instruments, exclusive of any Contingent Obligations Amount”.
 
(e) The definition of the term “Consolidated Indebtedness” in Section 1.01 of
the Credit Agreement is hereby amended to add at the end thereof immediately
prior to the period, “; provided, however, that “Indebtedness” shall exclude any
Guarantee obligations resulting from the completion of a Leveraged Partnership
Disposition, unless there shall exist a default under the obligations which are
the subject of such Guarantee”.
 
(f) The definition of the term “Consolidated Interest Charges” in Section 1.01
of the Credit Agreement is hereby amended and restated to read in its entirety
as follows:
 
““Consolidated Interest Charges” means, for any period, the interest expense of
the Borrower and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP, including but not limited to the portion of any
payments or accruals with respect to Capital Lease Obligations that are
allocable to interest expense (excluding any write offs of capitalized fees
under (i) the Existing Credit Agreement, (ii) the KR Credit Agreement, and (iii)
this Agreement and all amendments thereto), but excluding (x) all non-cash
charges for the amortization of purchase price adjustments in connection with
the Merger related to the Indebtedness of KR, and (y) any interest on tax
reserves to the extent the Borrower has elected to treat such interest as an
interest expense under FIN 48 since its adoption.  If a Disposition of a
Business Unit occurs that results in an adjustment to the calculation of
Consolidated EBITDA, then the interest expense for the four quarter period
during which the Disposition occurred shall be reduced by the amount of interest
expense attributable to the Loans prepaid as a result of such Disposition.”
 
(g) The definition of the term “Guarantors” in Section 1.01 of the Credit
Agreement is hereby amended to delete the word “Material” where it appears in
that definition.
 
(h) The definition of the term “Loan Documents” in Section 1.01 of the Credit
Agreement is hereby amended to add “, the Collateral Documents” immediately
after the words “this Agreement”.
 
(i) Section 2.05(b) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
 
(b)           Mandatory.
 
(i)           Promptly upon receipt by the Borrower or any of its Subsidiaries
of:
 

 
 

--------------------------------------------------------------------------------

 



 
(A)           the Net Cash Proceeds received from the sale of the Miami
Property, 100% of such Net Cash Proceeds shall be applied by the Borrower to
prepay the Revolving Credit Facility and thereafter to the Term A Loans; or
 
(B)           the Net Cash Proceeds received from the Disposition of any assets
(including without limitation, real property assets other than the Miami
Property) other than Excluded Assets and Reinvestment Assets, 100% of such Net
Cash Proceeds shall be applied by the Borrower to prepay the Term A Loans and
thereafter to the Revolving Credit Facility.
 
Notwithstanding the foregoing, if any prepayment required under this
Section 2.05(b)(i) would require the Borrower to prepay Revolving Credit Loans
on other than the last day of an Interest Period and such prepayment would
require the Borrower to compensate the Lenders under Section 3.05 by reason of
such prepayment, then the Borrower may delay making the prepayment until the
last day of the applicable Interest Period.
 
(ii)           Within five (5) Business Days after financial statements have
been delivered pursuant to Section 6.01(a) and the related Compliance
Certificate has been delivered pursuant to Section 6.02(b), if the Consolidated
Total Leverage Ratio as set forth on such Compliance Certificate is greater than
4.0 to 1.0, the Borrower shall prepay an aggregate principal amount of Loans in
an amount equal to 50% of Excess Cash Flow for the fiscal year covered by such
financial statements (such prepayment to be applied as set forth below).
 
(iii)           On the date specified in Section 2.06(b)(i)(B), the Borrower
shall prepay an amount sufficient to cause the Total Revolving Credit
Outstandings to be less than or equal to the Revolving Credit Facility as
reduced in accordance therewith.
 
(iv)           Upon the sale or issuance by the Borrower or any of its
Subsidiaries of any of its Equity Interests (other than Excluded Issuances and
any sales or issuances of Equity Interests to another Loan Party), the Borrower
shall prepay an aggregate principal amount of Loans equal to 75% of all Net Cash
Proceeds received therefrom immediately upon receipt thereof by the Borrower or
such Subsidiary (such prepayments to be applied as set forth below).
 
(v)           Upon the incurrence or issuance by the Borrower or any of its
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Section 7.02), the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by the Borrower or such
Subsidiary (such prepayments to be applied as set forth below).
 

 
 

--------------------------------------------------------------------------------

 



 
(vi)           Prepayments of the Revolving Credit Facility made pursuant to
this Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and
the Swing Line Loans, second, shall be applied ratably to the outstanding
Revolving Credit Loans, and, third, shall be used to Cash Collateralize the
remaining L/C Obligations.  Upon the drawing of any Letter of Credit that has
been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from the Borrower or any other
Loan Party) to reimburse the L/C Issuer or the Revolving Credit Lenders, as
applicable.
 
(vii)           Each prepayment of Loans pursuant to Section 2.05(b)(ii),
Section 2.05(b)(iv), Section 2.05(b)(v) or Section 7.03(vi) shall be applied,
first, to the Term A Facility and, second, to the Revolving Credit Facility in
the manner set forth in clause (vi) of this Section 2.05(b).
 
(j) Section 2.06(b) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
 
“(b)           Mandatory.
 
(i)           The Revolving Credit Facility shall be automatically and
permanently reduced as follows:
 
(A)           upon the sale of the Miami Property, by $125,000,000 at the close
of business on the date the prepayment required under Section 2.05(b)(i)(A) is
made;
 
(B)           by $25,000,000 at the close of business on December 31, 2009; and
 
(C)           at the close of business on the date any prepayment of the
Revolving Credit Facility is required to be made under clauses (i), (ii), (iv),
(v) or (vii) of Section 2.05(b), by the amount of any such required repayment.
 
(ii)           If after giving effect to any reduction or termination of
Revolving Credit Commitments under this Section 2.06, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the Revolving Credit Facility at
such time, the Letter of Credit Sublimit or the Swing Line Sublimit, as the case
may be, shall be automatically reduced by the amount of such excess.”
 
(k) Section 2.06(d) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
 
“(d)           Reduction of Revolving Credit Commitments.  On September 30,
2008, the Revolving Credit Facility shall be reduced by $25,000,000 to
$600,000,000.”
 

 
 

--------------------------------------------------------------------------------

 



 
(l)   Section 2.10 of the Credit Agreement is hereby amended by inserting “(a)”
before the first paragraph thereof and adding a new paragraph thereafter reading
in its entirety as follows:
 
“(b)  If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Total Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Total Leverage Ratio would have resulted in higher pricing
for such period, the Borrower shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period.  This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(i) or 2.08(b) or under Article VIII.  The Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.”
 
(m) Section 2.14 of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:
 
“Section 2.14  [Intentionally Omitted].”
 
(n) There shall be added to the Credit Agreement a new Section 4.02(d) reading
in its entirety as follows:
 
“(d)           After giving effect to such proposed Credit Extension, the
Borrower shall be in pro forma compliance with the financial covenants set forth
in Section 7.07.  In the calculation of such pro forma compliance, the Borrower
shall use the Consolidated EBITDA from the financial information most recently
delivered to the Administrative Agent pursuant to Section 6.01(a) or (b) and the
Consolidated Indebtedness as of the date of such proposed Credit Extension,
after giving pro forma effect to such Credit Extension.”
 
(o) The final sentence of Section 4.02 of the Credit Agreement is hereby amended
and restated to read in its entirety as follows:
 
“Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of Eurodollar Rate Loans) submitted by the Borrower shall be deemed
to be a representation and warranty that the conditions specified in Sections
4.02(a), (b) and (d) have been satisfied on and as of the date of the applicable
Credit Extension.”
 

 
 

--------------------------------------------------------------------------------

 



 
(p) There shall be added to the Credit Agreement a new Section 5.05(d) reading
in its entirety as follows:
 
“(d)           Since the later of (i) date of the quarterly financial statements
for the fiscal quarter ended June 29, 2008, and (ii) the date of the most recent
audited financial statements delivered pursuant to Section 6.01(a), there has
been no event or circumstance, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect.”
 
(q) Section 5.08 of the Credit Agreement is hereby amended to add the words “or
created pursuant to any Loan Document” immediately prior to the end thereof.
 
(r) There shall be added to the Credit Agreement a new Section 5.17 reading in
its entirety as follows:
 
“5.17                      Solvency.  Each Loan Party is, individually and
together with its Subsidiaries on a consolidated basis, Solvent.”
 
(s) Section 6.02(a) of the Credit Agreement is hereby amended by adding the
following immediately prior to the end thereof:
 
“and within five (5) Business Days after the delivery of the financial
statements referred to in Section 6.01(a), if the Consolidated Total Leverage
Ratio as set forth in the Compliance Certificate as of the relevant fiscal year
end is greater than 4.0 to 1.0, a computation of Excess Cash Flow for such
fiscal year signed by a Responsible Officer of the Borrower.”
 
(t) Section 6.03(e) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
 
“(e)  of the (i) occurrence of any Disposition of property or assets for which
the Borrower is required to make a mandatory prepayment pursuant to Section
2.05(b)(i), (ii) occurrence of any sale of capital stock or other Equity
Interests for which the Borrower is required to make a mandatory prepayment
pursuant to Section 2.05(b)(iv), or (iii) incurrence or issuance of any
Indebtedness for which the Borrower is required to make a mandatory prepayment
pursuant to Section 2.05(b)(v); and”
 
(u) Section 6.12 of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:
 
“6.12 Covenant to Guarantee Obligations and Give Security.  Upon the formation
or acquisition of any new direct or indirect Subsidiary (other than any
Non-Guarantor Subsidiary) by any Loan Party, or any Non-Guarantor Subsidiary no
longer meeting the requirements of the definition thereof, the Borrower shall,
at the Borrower’s expense:
 

 
 

--------------------------------------------------------------------------------

 



 
(i) within 10 days after such formation or acquisition (or such longer period
agreed to by the Administrative Agent), or change in status, cause such
Subsidiary, and cause each direct and indirect parent of such Subsidiary (if it
has not already done so), to duly execute and deliver to the Administrative
Agent (x) a guaranty or guaranty supplement, in form and substance satisfactory
to the Administrative Agent, guaranteeing the Borrower’s Obligations under the
Loan Documents and (y) a joinder to the Security Agreement in the form attached
thereto, and
 
(ii) within 30 days after such formation or acquisition (or such longer period
agreed to by the Administrative Agent), deliver to the Administrative Agent, (i)
an incumbency certificate issued by the secretary or assistant secretary of such
Guarantor, certifying as to the authority of the person executing such Guaranty
on behalf of such Guarantor, (ii) a copy of a resolution from the board of
directors of such Guarantor authorizing execution and delivery of such Guaranty,
and (iii) a signed copy of a favorable opinion, addressed to the Administrative
Agent and the Lenders, of counsel for the Loan Parties acceptable to the
Administrative Agent as to such matters as the Administrative Agent may
reasonably request.
 
At any time upon request of the Administrative Agent, the Borrower shall, and
shall cause each relevant Subsidiary to, promptly execute and deliver any and
all further instruments and documents and take all such other action as the
Administrative Agent may deem necessary or desirable in obtaining the full
benefits of, or (as applicable) in perfecting and preserving the Liens under the
Collateral Documents.”
 
(v) Section 7.01(p) of the Credit Agreement is hereby amended by replacing the
number “$50,000,000” with the number “$25,000,000”.
 
(w) Section 7.01(q) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:  “(q) [Intentionally Omitted]”.
 
(x) Section 7.02 of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:
 
“7.02                      Indebtedness.  The Borrower shall not, and shall not
permit any Subsidiary to create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a)           Indebtedness under the Loan Documents, including any Guaranty of
the Obligations issued by any Subsidiary;
 
(b)           Indebtedness outstanding on the Amendment Date and listed on
Schedule 7.02 to the Amendment Disclosure Letter and any refinancings,
refundings, renewals or extensions thereof; provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder;
 

 
 

--------------------------------------------------------------------------------

 



 
(c)           unsecured Indebtedness of the Borrower (and which may be
guaranteed by Subsidiaries), at any time outstanding in an aggregate principal
amount not to exceed $200,000,000, to be used for (i) any general corporate
purposes, or (ii) any Early Retirement or refinancing or exchange of the
Borrower’s 7.125% Notes due June 1, 2011 or its Later Maturity Public
Indebtedness, provided that the amount of such Indebtedness is not increased at
the time of such refinancing or exchange offer, and such payment is otherwise
permitted under Section 7.09(h) of this Agreement;
 
(d)           Indebtedness pursuant to Swap Contracts; provided that such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view”;
 
(e)           Indebtedness incurred to finance the acquisition, construction or
improvement of any assets, including Capital Lease Obligations and including any
such Indebtedness incurred for such purpose within 90 days after such
acquisition or completion of construction or improvement, and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof; provided that the aggregate principal
amount of Indebtedness permitted by this clause (e) shall not exceed $25,000,000
at any time outstanding;
 
(f)           (i) Indebtedness of the Borrower and its Subsidiaries to the
Borrower or its Subsidiaries outstanding on the Amendment Date, (ii)
Indebtedness of a Loan Party to another Loan Party, (iii) Indebtedness of a Loan
Party to a Subsidiary of the Borrower that is not a Loan Party, and (iv)
Indebtedness of Subsidiaries of the Borrower that are not Loan Parties to a Loan
Party that would be permitted under clause (iv) of Section 7.10(c);
 
(g)           Guarantees by the Borrower or its Subsidiaries of Indebtedness
otherwise permitted under this Section 7.02;
 
(h)           Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business or other cash management
services in the ordinary course of business; provided that (x) such Indebtedness
(other than credit or purchase cards) is extinguished within five Business Days
of its incurrence; and (y) such Indebtedness in respect of credit or purchase
cards is extinguished within 60 days of its incurrence;
 

 
 

--------------------------------------------------------------------------------

 



 
(i)           Indebtedness of a Subsidiary acquired after the date of this
Agreement or a corporation merged into or consolidated with the Borrower or any
Subsidiary after the Agreement and Indebtedness assumed in connection with the
acquisition of assets, which Indebtedness in each case exists at the time of
such acquisition, merger or consolidation and is not created in contemplation of
such event and where such acquisition, merger or consolidation is permitted by
this Agreement, and (ii) extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof (plus
any accrued and unpaid interest and redemption premium paid plus other
reasonable amounts, including fees and expenses reasonably incurred in
connection with any such extension, renewal or replacement); provided that the
aggregate amount of all such Indebtedness does not at any time exceed an amount
at any time outstanding in excess of $10,000,000;
 
(j)           Indebtedness incurred or arising in connection with the matters
described in Sections 7.01(g), (h) and (j); and
 
(k)           other unsecured Indebtedness of Borrower in an amount not to
exceed $10,000,000.
 
(y) Section 7.03 of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:
 
“7.03                      Fundamental Changes, Dispositions.  The Borrower
shall not, nor shall it permit any Subsidiary to merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) any of its assets (whether now owned
or hereafter acquired) to or in favor of any Person, or make any Disposition or
enter into any agreement to make any Disposition, except that:
 
(i)           any Subsidiary may merge with (A) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, (B) any other Subsidiary
that is a Loan Party, provided that when any Subsidiary is merging with a Loan
Party, such Loan Party shall be the continuing or surviving Person, or (C) if
such Subsidiary is not a Loan Party, any Subsidiary that is not a Loan Party;
 
(ii)           any Loan Party other than the Borrower may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Loan Party;
 
(iii)           any Subsidiary that is not a Loan Party may Dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to the Borrower or any of its Subsidiaries;
 
(iv)           the Borrower or any of its Subsidiaries may make Dispositions of
inventory and of obsolete, unneeded or worn out property, whether now owned or
hereafter acquired, and may grant licenses of intellectual property, in each
case in the ordinary course of business;
 

 
 

--------------------------------------------------------------------------------

 



 
(v)           the Borrower or any of its Subsidiaries may make Dispositions (i)
of equipment or real property to the extent that such property is exchanged for
credit against the purchase price of similar replacement property, and (ii) of
newspaper assets (including one or more Subsidiaries) to the extent exchanged
for other newspaper assets (including any Person that becomes a Subsidiary as a
result of such exchange) so long as, after giving effect thereto, the portion of
Consolidated EBITDA attributable to such Disposed assets, when added to that
portion of Consolidated EBITDA attributable to all other assets Disposed of in
reliance on this subsection (v), does not exceed 20% of Consolidated EBITDA as
set forth in the most recent financial information delivered to the
Administrative Agent pursuant to Section 6.01(a) or (b);
 
(vi)           the Borrower or any of its Subsidiaries may enter into one or
more leveraged partnerships in connection with a Disposition of property made
for fair market value and on terms satisfactory to the Administrative Agent (a
“Leveraged Partnership Disposition”), provided that (i) 100% of the Net Cash
Proceeds shall be used to prepay the Loans (such amount to be allocated in
accordance with the priority set forth in Section 2.05(b)(vi)), and (ii) the
Borrower shall have received the prior written consent of the Administrative
Agent to its entry into such transaction and the execution and delivery of the
definitive documentation in connection therewith;
 
(vii)           other Dispositions so long as (w) no Default or Event of Default
exists or would result therefrom, (x) after giving pro forma effect to such
transaction, the Borrower shall be in compliance with the covenants in
Section 7.07, (y) such Disposition shall be (A) for fair market value and (B)at
least 75% of the proceeds thereof shall be in cash or Cash Equivalents, and (z)
all Net Cash Proceeds therefrom shall be applied as set forth in Section
2.05(b)(i); provided Dispositions for consideration having a value of up to
$7,500,000 in any fiscal year may be under taken without satisfying the
requirement in clause (B) above so long as the Net Cash Proceeds of the
liquidation of any such consideration is applied as set forth in Section
2.05(b)(i); and
 
(viii) Dispositions in connection with a joint production arrangement of
equipment to a joint venture entity in exchange for Equity Interests in or
Indebtedness of the joint venture entity so long as within 10 days after such
Disposition (or such longer period agreed to by the Administrative Agent), the
Borrower’s or the applicable Subsidiary’s Equity Interests or Indebtedness in
such entity are pledged to the Administrative Agent.”
 
(z) Section 7.07(a) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
 

 
 

--------------------------------------------------------------------------------

 



 
“(a)           Consolidated Interest Coverage Ratio.  The Borrower shall not
permit the Consolidated Interest Coverage Ratio as of the last day of any fiscal
quarter of the Borrower to be less than 3.00 to 1.00 from the Closing Date
through July 1, 2007; 2.75 to 1.00 from September 30, 2007 through June 29,
2008; 2.25 to 1.00 from September 28, 2008 through December 28, 2008; and 2.00
to 1.00 from and after March 29, 2009.”
 
(aa) Section 7.07(b) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
 
“(b)           Consolidated Total Leverage Ratio.  The Borrower shall not permit
the Consolidated Total Leverage Ratio as of the last day of any fiscal quarter
of the Borrower to be greater than 6.25 to 1.00 from September 28, 2008 through
December 28, 2008; 7.00 to 1.00 from March 29, 2009 through September 26, 2010;
and 6.25 to 1.00 from and after December 26, 2010; provided, however, that upon
completion of the sale of the Miami Property, the numerator of each of the
foregoing ratios shall be reduced by 0.25 (illustratively, the ratio from
September 28, 2008 through December 28, 2008 would drop to 6.00 to 1.00).”
 
(bb) Section 7.09(g) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
 
“(g)           the Borrower may make any payment at the maturity of, or any
payment constituting an Early Retirement of, its 9.875% Debentures due April 15,
2009;”
 
(cc) Section 7.09(h) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
 
“(h)           the Borrower may make any payment at the maturity of, or any
payment constituting an Early Retirement of, its 7.125% Notes due June 1, 2011
or its Later Maturity Public Indebtedness, so long as such payment is funded
solely from: (a) Qualified Bonds or (b) from Indebtedness permitted under
Section 7.02(c);”
 
(dd) Section 7.09(i) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
 
“(i)           the Borrower may declare and pay cash dividends to its
stockholders
 
(A) in an amount not to exceed $8,000,000 that is paid in the fiscal quarter
ending December 28, 2008,
 
(B) in amounts not to exceed $8,000,000 paid in the fiscal quarter ending March
29, 2009 and $8,000,000 paid in the fiscal quarter ending June 28, 2009,
 
(C) beginning with the fiscal quarter ending September 27, 2009 and during each
fiscal quarter thereafter,
 

 
 

--------------------------------------------------------------------------------

 



 
(1) in an amount not to exceed $8,000,000 during such fiscal quarter, if such
dividend is declared at a time when the Consolidated Total Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(a) or (b), adjusted to give effect to the actual
amount of Consolidated Indebtedness on the date of such declaration, is less
than 5.0 to 1.0 but greater than or equal to 4.0 to 1.0, or
 
(2) in an amount not to exceed $12,000,000 in the aggregate during such fiscal
quarter, if such dividend is declared at a time when the Consolidated Total
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(a) or (b), adjusted to give
effect to the actual amount of Consolidated Indebtedness on the date of such
declaration, is less than 4.0 to 1.0;”
 
(ee) Section 7.09(j) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
 
“(j)           the Borrower may (i) declare or pay additional cash dividends to
its stockholders in excess of the dividends permitted under Section 7.09(i),
(ii) purchase, redeem or otherwise acquire for cash Equity Interests issued by
it and (iii) make any payment constituting an Early Retirement of its 7.125%
Notes due June 1, 2011 or Later Maturity Public Indebtedness that is not
otherwise permitted under Section 7.09(h), if after giving effect thereto (A)
the aggregate amount of such dividends, purchases, redemptions, acquisitions or
Early Retirements under clauses (i), (ii) and (iii) paid or made after September
15, 2008 would be less than $50,000,000, and (B) the amount of Consolidated
Indebtedness of the Borrower would not cause the Consolidated Total Leverage
Ratio to equal or exceed 4.00 to 1.00 calculated using the Consolidated EBITDA
of the Borrower as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(a).”
 
(ff) There shall be added to the Credit Agreement a new Section 7.10 reading in
its entirety as follows:
 
“7.10                      Investments.  The Borrower shall not, nor shall it
permit any Subsidiary to make or hold any Investments, except:
 
(a)           Investments held by the Borrower and its Subsidiaries in the form
of Cash Equivalents or Investments that were Cash Equivalents when made;
 
(b)           advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $3,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
 

 
 

--------------------------------------------------------------------------------

 



 
(c)           (i) Investments by the Borrower and its Subsidiaries in their
respective Subsidiaries outstanding on the Amendment Date, (ii) additional
Investments by the Borrower and its Subsidiaries in the Loan Parties, (iii)
additional Investments by Subsidiaries of the Borrower that are not Loan Parties
in other Subsidiaries that are not Loan Parties, and (iv) additional investments
by the Loan Parties in Subsidiaries that are not Loan Parties in an aggregate
amount outstanding at any time of $5,000,000;
 
(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
 
(e)           Guarantees of ordinary course obligations of Subsidiaries of the
Borrower that do not constitute Indebtedness and Guarantees permitted by Section
7.02;
 
(f)           Investments existing on the Amendment Date and set forth on
Schedule 7.10 to the Amendment Disclosure Letter;
 
(g)           the purchase or other acquisition of all of the Equity Interests
in, or all or substantially all of the property of, any Person that, upon the
consummation thereof, will be wholly-owned directly by the Borrower or one or
more of its wholly-owned Subsidiaries (including as a result of a merger or
consolidation); provided that, with respect to each purchase or other
acquisition made pursuant to this Section 7.10(g):
 
(i)           any such newly-created or acquired Subsidiary shall comply with
the requirements of Section 6.12;
 
(ii)           the lines of business of the Person to be (or the property of
which is to be) so purchased or otherwise acquired shall be substantially the
same lines of business, or reasonably related or incidental thereto, as one or
more of the principal businesses of the Borrower and its Subsidiaries in the
ordinary course;
 
(iii)           such purchase or other acquisition shall not include or result
in any contingent liabilities that could reasonably be expected to be material
to the business, financial condition, operations or prospects of the Borrower
and its Subsidiaries, taken as a whole (as determined in good faith by the board
of directors (or the persons performing similar functions) of the Borrower or
such Subsidiary if the board of directors is otherwise approving such
transaction and, in each other case, by a Responsible Officer);
 

 
 

--------------------------------------------------------------------------------

 



 
(iv)           the total cash and noncash consideration (including the fair
market value of all Equity Interests issued or transferred to the sellers
thereof measured at the time of execution of the acquisition agreement, the
reasonably estimated amount of earnouts and other contingent payment obligations
to, and the aggregate cash amounts paid or to be paid under noncompete,
consulting and other affiliated agreements with, the sellers thereof, and all
assumptions of Indebtedness) paid by or on behalf of the Borrower and its
Subsidiaries for any such purchase or other acquisition, when aggregated with
the total cash and noncash consideration paid by or on behalf of the Borrower
and its Subsidiaries for all other purchases and other acquisitions made by the
Borrower and its Subsidiaries pursuant to this Section 7.10(g), shall not exceed
the Available Investment Basket Amount; and
 
(v)           (A) immediately before and immediately after giving pro forma
effect to any such purchase or other acquisition, no Default shall have occurred
and be continuing and (B) immediately after giving effect to such purchase or
other acquisition, the Borrower and its Subsidiaries shall be in pro forma
compliance with all of the covenants set forth in Section 7.07, such compliance
to be determined on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to Section
6.01(a) or (b) as though such purchase or other acquisition had been consummated
as of the first day of the fiscal period covered thereby.
 
 (h)           any Investment by a Loan Party resulting from the completion of a
Leveraged Partnership Disposition;
 
(i)           any Investment received as non-cash consideration from a
Disposition permitted under Section 7.03;
 
(j)           Investments consisting of pledges and deposits permitted by
Section 7.01(g) and (h);
 
(k)           Investments of any Person that becomes a Subsidiary after the
Amendment Date; provided that (i) such Investments exist at the time such Person
becomes a Subsidiary and (ii) such Investments were not made in anticipation of
such Person becoming a Subsidiary;
 
(l)           Investments pursuant to Swap Contracts permitted by Section
7.02(d);
 
(m)           Investments consisting of acquisitions of newspaper assets
(including Investments in any Person that becomes a Subsidiary) in an exchange
permitted under Section 7.03(v) and any Investment received in a transaction
described in Section 7.03(viii); and
 

 
 

--------------------------------------------------------------------------------

 



 
(n)           additional Investments in an amount not to exceed the Available
Investment Basket so long as within 10 days after such Investment (or such
longer period agreed to by the Administrative Agent), the Borrower’s or the
applicable Subsidiary’s interests in such Investment are pledged to the
Administrative Agent.
 
(gg) There shall be added to the Credit Agreement a new Section 7.11 reading in
its entirety as follows:
 
“7.11                      Amendments of Organization Documents.  The Borrower
shall not, nor shall it permit any Subsidiary to amend any of its Organization
Documents in a manner that is adverse to the Lenders.
 
(hh) There shall be added to the Credit Agreement a new Section 7.12 reading in
its entirety as follows:
 
“7.12                      Accounting Changes.  The Borrower shall not, nor
shall it permit any Subsidiary to make any change in (a) accounting policies or
reporting practices, except as required or permitted by GAAP, or (b) fiscal
year.
 
(ii) Section 8.01(h) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
 
“(h)           Judgments.  There is entered against any Loan Party or any
Subsidiary thereof any one or more final judgments or orders for the payment of
money in an aggregate amount exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage), and (A) enforcement proceedings are commenced by any creditor
upon such judgment or order and such enforcement remains unstayed or such
judgment remains unsatisfied for a period of 10 days, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect or such judgment is
unsatisfied”
 
(jj) There shall be added to the Credit Agreement a new Section 8.01(l) reading
in its entirety as follows:
 
“(l)           Collateral Documents.  Any Collateral Document shall for any
reason (other than pursuant to the terms thereof) cease to create a valid and
perfected first priority Lien (subject to Liens permitted by Section 7.01) on
the Collateral purported to be covered thereby.
 
(kk) There shall be added to the Credit Agreement a new Section 8.01(m) reading
in its entirety as follows:
 

 
 

--------------------------------------------------------------------------------

 



 
“(m)                      Subordination.  (i)  The subordination provisions of
the documents evidencing or governing any subordinated Indebtedness (the
“Subordinated Provisions”) shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of the applicable subordinated Indebtedness; or (ii) the Borrower or any
other Loan Party shall, directly or indirectly, disavow or contest in any manner
(A) the effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer or (C) that all payments of
principal of or premium and interest on the applicable subordinated
Indebtedness, or realized from the liquidation of any property of any Loan
Party, shall be subject to any of the Subordination Provisions.”
 
(ll) Section 9.01 of the Credit is hereby amended by inserting “(a)” before the
first paragraph thereof and adding a new paragraph thereafter reading in its
entirety as follows:
 
“(b)  The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders and the L/C Issuer hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article XI (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.”
 
(mm) There shall be added to the Credit Agreement a new Section 10.01(j) reading
in its entirety as follows:
 
“(j)  release all or substantially all of the Collateral in any transaction or
series of related transactions without the written consent of each Lender;”
 
(nn) There shall be added to Section 10.03 of the Credit Agreement a new
paragraph reading in its entirety as follows:
 
“Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own
 

 
 

--------------------------------------------------------------------------------

 

behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (b) the
L/C Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.03 (subject to the
terms of Section 2.13) or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.  Notwithstanding any
other provision of this Article X to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, obligations to the Lenders or their
Affiliates arising under treasury or cash management agreements and Swap
Contracts unless the Administrative Agent has received written notice of such
obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable treasury or cash management Lender or
swap counterparty, as the case may be.”
 
(oo) Exhibit A to the Credit Agreement (Form of Committed Loan Notice) is hereby
replaced with the form attached as Annex I to this Amendment.
 
(pp) Exhibit B to the Credit Agreement (Form of Swing Loan Notice) is hereby
replaced with the form attached as Annex II to this Amendment.
 
(qq) Exhibit D to the Credit Agreement (Form of Compliance Certificate) is
hereby replaced with the form attached as Annex III to this Amendment.
 
2. Conditions Precedent.  The effectiveness of this Amendment shall be
conditioned upon the receipt by the Administrative Agent of:
 
(a) counterparts of this Amendment executed by the Borrower;
 
(b) written consents hereto executed by the Required Lenders in substantially
the form of Exhibit A attached hereto;
 
(c) receipt by the Administrative Agent of amendment fees in an amount equal to
0.50% of the aggregate principal amount of Loans, L/C Obligations and unfunded
Commitments (based, in each case, on a $600,000,000 Revolving Credit Facility)
held by Lenders that shall have executed and returned written consents in
substantially the form of Exhibit A attached hereto to Mayer Brown LLP by 12:00
noon (Eastern Time) on September 26, 2008 (which fees shall be distributed by
the Administrative Agent ratably among such consenting Lenders);
 

 
 

--------------------------------------------------------------------------------

 



 
(d) receipt by the Administrative Agent of:
 
(i) an Amended and Restated Guaranty, substantially in the form of Exhibit G to
the Credit Agreement, from each Subsidiary of the Borrower, other than those
that qualify as a Non-Guarantor Subsidiary; and
 
(ii) an executed counterpart of the Security Agreement,
 
together with (i) an incumbency certificate issued by the secretary or assistant
secretary, certifying as to the authority of the person executing such Guaranty
on behalf of such Guarantor, the Security Agreement, as applicable, (ii) a copy
of a resolution from the board of directors of such Guarantor authorizing
execution and delivery of such Guaranty, (iii) a copy of a resolution from the
board of directors of the Borrower authorizing execution and delivery of the
Security Agreement, (iv) proper financing statements in a form acceptable to the
Administrative Agent and appropriate for filing under the Uniform Commercial
Code of all jurisdictions that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created under the Security Agreement,
covering the Collateral described in the Security Agreement, (iv) evidence of
the completion of all other actions, recordings and filings of or with respect
to the Security Agreement that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created thereby, (v) evidence that all
other action that the Administrative Agent may deem necessary or desirable in
order to perfect the Liens created under the Security Agreement has been taken,
and (vi) a signed copy of a favorable opinions, addressed to the Administrative
Agent and the Lenders, of counsel for the Loan Parties acceptable to the
Administrative Agent as to such matters as the Administrative Agent may
reasonably request;
 
(e) receipt by the Administrative Agent of the Amendment Disclosure Letter
executed by the Borrower; and
 
(f) receipt by the Administrative Agent of all fees and expenses payable to it
and its special counsel in connection with this Amendment;
 
3. Representations and Warranties.  The Borrower represents and warrants to the
Administrative Agent and the Lenders that, as of the date of this Amendment, (i)
no Default has occurred and remains continuing, and (ii) the representations and
warranties contained in Article V of the Credit Agreement, as amended hereby,
and each other Loan Document or which are contained in any document furnished at
any time under or in connection with the Credit Agreement are true and correct
as if made on the date hereof, except for representations and warranties which
expressly speak as of a particular date, in which case they shall be true and
correct as of such earlier date and except that the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Credit
Agreement shall refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Credit Agreement.
 

 
 

--------------------------------------------------------------------------------

 



 
4. Confirmation.  In all other respects, the terms of the Credit Agreement and
the other Loan Documents are hereby confirmed.
 
5. Counterparts.  This Amendment may be executed in any number of counterparts,
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
 
6. Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower and the Administrative Agent have executed this
Amendment as of the date first written above by their duly authorized
representatives.
 
THE McCLATCHY COMPANY

 
By:  /s/ Patrick J. Talamantes
                                Name: Patrick J. Talamantes
Title: VP-Finance, CFO & Asst. Secretary
 
BANK OF AMERICA, N.A., as Administrative Agent


By:  /s/ Ken Puro
Name:  Ken Puro
Title:  Vice President







 
 

--------------------------------------------------------------------------------

 

[Exhibit A to Amendment]
 
CONSENT OF LENDER
 
This Consent of Lender is delivered by the undersigned Lender to Bank of
America, N.A., as Administrative Agent, with reference to the Credit Agreement
dated as of June 27, 2006 (the “Credit Agreement”), among The McClatchy Company,
as the Borrower, Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, JPMorgan Chase Bank, N.A., as Syndication Agent and the
other Lenders party thereto (the “Credit Agreement”).  Capitalized terms used
herein are used with the meanings set forth for those terms in the Credit
Agreement.
 
The undersigned is a party to the Credit Agreement and hereby consents to the
execution and delivery of the proposed Amendment No. 4 to Credit Agreement by
the Administrative Agent on behalf of the Lenders party to the Credit Agreement,
substantially in the form of the draft presented to the undersigned.
 
[Name of Lender]
 
By:                                                                
Title:                                                                           
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF COMMITTED LOAN NOTICE
 
Date:  ___________, _____
 
To:           Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of June 27, 2007
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”, the terms defined therein being used herein
as therein defined), among The McClatchy Company, a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
 
The undersigned hereby requests (select one):
 
  A Borrowing of Committed Loans
  A conversion or continuation of Loans

 
 
1.
On
(a Business Day).

 
 
2.
In the amount of $
.

 
 
3.
The Loans requested shall be [Revolving Credit Loans] [Term A Loans].

 
 
4.
Comprised of
.

 
 
[Type of Committed Loan requested]

 
 
5.
For Eurodollar Rate Loans:  with an Interest Period of
months.

 
[The Committed Borrowing of Revolving Credit Loans requested herein complies
with the proviso to the first sentence of Section 2.01(c) of the Agreement.]
 
Without limitation of its undertakings in Section 4.02 of the Agreement, the
undersigned confirms that the representation in Section 5.16 of the Agreement is
true and correct as of the date of this notice, and will be true and correct as
of the date set forth at 1 above.
 
   THE MCCLATCHY COMPANY
 


 


    
         By:                                                              
                                              Name:                                                              
            Title:                                                              
 

                          Form of Committed Loan Notice
 
A-
 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF SWING LINE LOAN NOTICE
 
Date:  ___________, _____
 
To:
Bank of America, N.A., as Swing Line Lender

 
 
Bank of America, N.A., as Administrative Agent

 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of June 27, 2006
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”, the terms defined therein being used herein
as therein defined), among The McClatchy Company, a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
 
The undersigned hereby requests a Swing Line Loan:
 
 
1.
On _______ (a Business Day).

 
 
2.
In the amount of $____________.

 
 
3.
Comprised of IBOR Rate Loans.

 
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.
 
Without limitation of its undertakings in Section 4.02 of the Agreement, the
undersigned confirms that the representation in Section 5.16 of the Agreement is
true and correct as of the date of this notice, and will be true and correct as
of the date set forth at 1 above.
 
            THE MCCLATCHY COMPANY




            By:                                                                           
            Name:                                                                           
            Title:                                 
 
 
                                          


Form of Committed Loan Notice
B-1


 
 
 
